DixoN, C. J.
The question is, whether Gerry, after having sworn positively that he knew the entries in the book were correct, could be permitted to testify to the quantity of lumber sawed, as appeared from such entries, although, independently of the entries, he had no present, recollection of the facts stated therein. This was the precise question decided by this court in Schettler v. Jones (20 Wis. 417); and the court below was right in admitting the testimony. The correctness of the entries being thus established by a living witness to them, it was competent for such witness, or any other, to state their contents to the court., And the fact that the entries were made by the wife of the witness from memoranda furnished by him can make no difference. It is the positive oath of the witness, verifying the correctness of the entries at the time they were made, which makes the reading or statement of their contents to the court or jury admissible. See Hill v. The State, 17 Wis. 675, 679.
By the Oourt. —Judgment affirmed.